DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In ¶[001], U.S. Patent No. 9,747,369 should have a publication date of “29 August 2017”, not “29 August 2019”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 to 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
Independent claim 21 sets forth a limitation of “storing the identified call in a first storage location associated with the first threshold amount and a second storage location associated with the second threshold amount”, which appears to be new matter because there is no support for this limitation in the originally-filed Specification.  The Specification as originally-filed does not expressly disclose any “storage locations”.  That is, there are no occurrences of the term ‘storage location’ anywhere in the originally-filed Specification.  The Specification broadly describes indexing of calls in call indexes, but does not provide any description of first and second locations in the indexes.  At best, Applicants’ Specification, ¶[039] - ¶[040], describes a first index associated with a customer and a second index associated with an agent, and that a single call may meet more than one threshold amount providing for that single incoming call placed into multiple indexes.  Independent claim 21, then, presents issues of new matter under 35 U.S.C. §1st ¶, for the limitations of “a first storage location” and “a second storage location”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Tong et al. (U.S. Patent No. 8,126,136) in view of Blair et al. (RE 43,255).
Concerning independent claim 21, Tong et al. discloses a method, system, and software for automatic supervised intervention in problematic calls in a call center, comprising:
“receiving call information associated with a plurality of calls between a caller [and a vendor]” – a conversation is between a call center agent and a caller when a potentially problematic call is detected; speech recognition technology is used to monitor conversations between a caller and an agent to represent samples of troubled conversations (column 2, lines 24 to 47); call center 12 receives calls typically from customers of an entity who require information; call center 12 may receive a call from telephone 14 through a network 16 (column 3, lines 3 to 14: Figure 1A); a call from telephone 114 is received over network 16 by call center 12, which is manned by an agent 24 (column 4, line 67 to column 5, lines 6: Figure 2A: Step 104);
“identifying, from the received call information, a call using at least one of a first keyword, a first phrase, or a first stress feature at or greater than a first threshold amount and at least one of a second keyword, a second phrase, or a second stress feature at or greater than a second threshold amount” – speech recognition technology monitors conversations between a caller and an agent for predetermined patterns of words and phrases; additionally, voice signals are analyzed for frequency, voice volume, and/or tone; these signals are compared with existing samples to verify elevated agitation or stress in a conversation (“a first stress feature” or “a second stress feature”); voice pitch changes, increased volume, and frequent interruptions of one party could be used as an indicator of a troubled conversation (column 2, lines 33 to 54); call management engine 22 automatically detects potentially problematic calls based on examination of a call and automatic identification of particular words, groups of words, certain pitches or tones, changes in pitches, volumes, word selection, or combination of the above; these characteristics of a call may be compared to thresholds at which is determined a signal indicative of a potential problem call (column 3, lines 48 to 56: Figure 1A); comparator 49 contains instructions for comparing monitored characteristics of at least a portion of a call to associated thresholds; thresholds used for this comparison may include stored levels 46 as well as be represented by a number of occurrences of a particular stored word 42 or stored phrase 44 (column 4, lines 48 to 55: Figure 1B); analysis may involve an analysis of the particular words spoken, a frequency of the audio content of the portion of the call monitored, or the volume of the portion of the call monitored; additionally, each of these characteristics may be analyzed alone or in combination with one or more of the others; call management application 32 of call management engine 22 may look for particular words spoken at a particular volume level (column 5, lines 24 to 38: Figure 2A: Step 110); levels of relevant characteristics may be detected; ascertained levels of portions of the call are compared to stored thresholds, such as thresholds stored at components 42, 44, and 46; a comparison can be of an ascertained volume level of a call to a stored volume level; a comparison may be of one occurrence of a curse word during the monitored portion of the call to a threshold of one for that curse word; different threshold levels may be used for different callers or callees (column 5, line 47 to column 6, line 5: Figure 2B: Steps 124 to 126). 
Concerning independent claim 21, Tong et al. does not expressly disclose that an agent is “a vendor” or the limitation of “storing the identified call in a first storage location associated with the first threshold amount and a second storage location associated with the second threshold amount.”  Mainly, Tong et al. is directed to alerting a supervisor when a problematic call is detected.  Still, Tong et al. provides some suggestions of storing characteristics of problematic calls.  Specifically, Tong et al. states that a call history can be used to enhance alerting of a supervisor for a caller with a history of troubled conversations, and a caller database 50 stores information regarding calls that may be indicative of a caller that may be more likely to be involved in a problematic call.  (Column 2, Lines 55 to 62; Column 4, Lines 56 to 62: Figure 1C)  Moreover, a call center agent may implicitly be construed as “a vendor” because call centers are commonly provided to support sales of products or services.   
Concerning independent claims 21, Blair et al. teaches whatever limitations are omitted by Tong et al. as directed to a call center agent being a vendor and “storing the identified call in a first storage location associated with the first threshold amount and a second storage location associated with the second threshold amount.”  Blair et al. teaches a similar method and system for contact center analysis, where ‘call-centers’ are established to deal with enquiries and transactions including telephone ordering of retail goods.  (Column 1, Lines 51 to 57)  Here, a call-center that facilitates transactions including telephone ordering of retail goods is equivalent to “a vendor”.  Means for monitoring signals includes means for recording the occurrence of an identified parameter, and means for storing information related to said occurrence.  (Column 2, Lines 5 to 43)  Monitoring telecommunications signals is provided with a decision rule associated with the parameter has been exceeded.  (Column 5, Lines 17 to 22)  Monitoring signals comprises recording the occurrence of the identified parameter.  (Column 5, Lines 34 to 41)  An occurrence of an identified parameter is recorded, where first storage 38 can store the occurrence of the identified parameter.  (Column 7, Lines 25 to 32: Figure 3: Steps 304 to 306)  Recording and analyzing monitored signals can be adapted to identify parameters including a ‘relaxed/stressed’ profile of a caller or agent by determining changes in volume, speed, and tone of speech, a frequency of keywords heard separately from agents and from callers, and abnormal speech patterns of agents including stress.  (Column 8, Line 50 to Column 9, Line 14)  Figure 4 illustrates that these parameters include a ‘relaxed/stress’ profile, i.e., determining changes in volume, speed, and tone of speech, and a frequency of keywords heard.  Monitoring the traffic stream comprises identifying that a threshold occurrence of the predetermined parameter has been exceeded.  (Column 10, Line 55 to 61)  Blair et al., then, teaches these limitations of a call between a caller and “a vendor”, and storing parameters of a call representing frequencies of keywords and relaxed/stressed profile of a call in a storage location associated with a threshold being exceeded.  An objective is to enable a supervisor to establish that they have accurately and effectively monitored a quality of all of their staff’s work.  (Column 1, Line 65 to Column 2, Line 5)  It would have been obvious to one having ordinary skill in the art to store keywords and stress features in storage locations of a vendor as taught by Blair et al. for combinations of words, groups of words, and changes in volume and pitch in Tong et al. for a purpose of enabling a supervisor to establish that they have accurately and effectively monitored a quality of all of their staff’s work.

Claims 22 to 23, 26 to 30, 33 to 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (U.S. Patent No. 8,126,136) in view of Blair et al. (RE 43,255) as applied to claim 21 above, and further in view of Korenblit et al. (U.S. Patent Publication 2007/0195944).
Concerning independent claims 28 and 35, Tong et al. omits the limitations directed to “generating search results from a search of at least one of the first or second searchable indexes according to a search query” and “analyzing the search results to determine patterns in the search results”.  However, Blair et al. teaches “storage locations” and “searchable indexes” corresponding to first storage 38 that stores an occurrence of parameters.  (Column 7, Lines 25 to 32: Figure 3: Step 306)  Specifically, Blair et al. teaches analyzing recorded data relating to occurrences to identify patterns, trends, and anomalies within traffic.  (Column 2, Lines 22 to 23; Column 2, Lines 53 to 64; Column 4, Lines 25 to 30; Column 8, Lines 4 to 12)  Implicitly, this analysis of recorded data can be construed as providing a ‘search’ of recorded occurrences of parameters.   
Concerning independent claims 28 and 35, Korenblit et al. similarly teaches analyzing interactions with speech analytics to categorize calls against call patterns.  (¶[0078]: Figure 3)  Specifically, Korenblit et al. teaches:
“generating search results from a search of at least one of the first or second searchable indexes according to a search query” – speech recognition converts recorded calls into a searchable repository that enables query of words and/or phrases contained within the recorded calls (¶[0118]: Figure 10); analytics function 385 converts the audio of the conversation and uses word-spotting 1030 which tags calls by a specific word, phrase, inflection, or tempo (¶[0119]: Figure 10); analytics function 385 includes a search function 1060; an append feature in the search function enables a user to modify an initial search by tacking on additional criteria and logic, and a refine feature enables a user to add to search criteria which are then used on results of the last search; analytics function 385 enables a user to expand single search words into complete concepts; instead of searching for a single word ‘bill’, a user can select to search for ‘bill, bills, account, charges, invoice, statement, billing, billed’, which will most likely return better results; expansion option 1080 enables identification of temporal relationships between words, phrases, and collected events to better identify the context of the conversation (¶[0123] - ¶[0125]: Figure 10);
“analyzing the search results to determine patterns in the search results” – analytics component 38 can analyze interactions by analyzing a call against an expected call pattern and reporting exceptions to the pattern (¶[0078]: Figure 3); performance manager 340 does analysis on key performance indicators (KPIs), and an analysis may include determining trends (¶[0102]: Figure 6); analytics function 385 enables businesses to discover trends related to customer behavior, e.g., churn, product adoption, that impact the business (¶[0117]); here, trends are “patterns in the search results”.  
Concerning independent claims 28 and 35, Korenblit et al. teaches an objective is to provide workforce optimization and performance management with customer centers tools to enable users to gain more insight and make smarter decisions about sales, service, and overall operations.  (Abstract)  It would have been obvious to one having ordinary skill in the art generate search results to determine patterns as taught by Korenblit et al. of problematic calls from combinations of call characteristics in Tong et al. for a purpose of providing workforce optimization and performance management to enable users to gain more insights and make smarter decisions.

Concerning claims 22, 29, and 36, Korenblit et al. discloses that a learning component 330 includes lessons to improve an agent’s competence in a particular area, where lessons are assigned manually or automatically through lesson assignment component 620; scheduler 350 modifies schedule 530 to include a training activity for an identified agent (¶[0097]: Figure 5); learning component 330 maintains lessons which can be assigned to an agent for review; lesson assignment component 620 examines one or more of key performance indicators (KPIs) for a particular agent, and makes an assignment 750 for a lesson based on criteria associated with a KPI or a competency (“according to customer interaction criteria”); a criteria is a comparison of the one or more KPIs 710 for an agent to threshold values; automatic assignment can monitor and track information indicating whether the KPIs 710 of the agents are below threshold values (“identifying agents . . . who are insufficiently trained”), and can provide a supervisor or agent with information corresponding to the root cause of the KPIs (¶[0103]: Figure 7).
Concerning claims 23, 30, and 37, Korenblit et al. teaches the limitations directed to “generating search results of at least one of the first or second storage locations according to a search query” as set forth by independent claims 28 and 35.  Blair et al. teaches that recording and monitoring can determine delays experienced by customers, caller/agent talk ratios, i.e., which agents might be talking too much, how often do agents swear at customers, and abnormal speech patterns of agents, e.g., an agent should be checked for drug abuse, excessive tiredness, drunkenness, etc.  (Column 8, Line 50 to Column 9, Line 14)  Here, “at least one of the agents acted in an undesired manner toward a call in at least one of the calls, according to the customer interaction criteria” if an agent talked too much, if an agent swore at a customer, or if an agent had abnormal speech patterns.
Concerning claims 26 to 27, 33 to 34, and 40, Korenblit et al. teaches the limitations directed to “generating search results of at least one of the first or second storage locations according to a search query” and “analyzing the search results to determine patterns in the search results” as set forth by independent claims 28 and 35.  Korenblit et al. teaches that a learning component 330 includes lessons to improve an agent’s competence in a particular area, where lessons are assigned manually or automatically through lesson assignment component 620; scheduler 350 modifies schedule 530 to include a training activity for an identified agent (¶[0097]: Figure 5); learning component 330 maintains lessons which can be assigned to an agent for review; lesson assignment component 620 examines one or more of key performance indicators (KPIs) for a particular agent, and makes an assignment 750 for a lesson based on criteria associated with a KPI or a competency (“in accordance with customer interaction criteria”); a criteria is a comparison of the one or more KPIs 710 for an agent to threshold values; automatic assignment can monitor and track information indicating whether the KPIs 710 of the agents are below threshold values, and can provide a supervisor or agent with information corresponding to the root cause of the KPIs (“training an agent, associated with the vendor”) (¶[0103]: Figure 7).  Here, Applicant’s claim language sets forth that “the company changes comprise training an agent . . . in accordance with the customer interaction criteria.”  Broadly, “designing company changes based on the determined patterns”, then, includes training the agent because improving agent training is a ‘company change’.

Claims 24 to 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (U.S. Patent No. 8,126,136) in view of Blair et al. (RE 43,255) as applied to claim 21 above, and further in view of Tegreene (U.S. Patent Publication 2013/0139254).
Generally, Tong et al. discloses “identifying a stress feature” because signals are compared with existing samples to verify elevated agitation of stress in a conversation.  Voice pitch changes, increased volume, and frequent interruptions can be used of an indicator of a troubled conversation.  (Column 2, Lines 48 to 54)  Tong et al., then, discloses “identifying the stress feature comprises determining, in a first portion of the call, a change in at least one of volume, speed, or pitch of a caller, compared to a second portion of the call.”  However, Tong et al. does not disclose the limitations of directed to “the call information comprises voiceprints of the calls”, “the operations further comprise identifying a stress feature in at least one of the voiceprints”.   The only element of these claims omitted, then, is using “a voiceprint”.  Still, voiceprints are conceptually well known for representing patterns of speech.
Specifically, Tegreene teaches a deceptive indicia detection module 113 may obtain a voice print of speech by content-generating participant 103.  Various types of voice-change may occur as a result of stress.  Audible perceptible changes may include speaking rate, volume, voice tremor, spacing between syllables, and fundamental pitch or frequency of the voice.  (¶[0037]: Figure 1)  Tegreene, then, teaches “voiceprints” and “identifying a stress feature in at least one of the voiceprints”, “wherein identifying the stress feature comprises determining, in a first portion of one of the calls, a change in at least one of volume, speed, or pitch of a voice of a caller as compared to a second portion of the one or more of the calls.”  Here, a change in a volume, speed, or pitch implicitly compares “a first portion” and “a second portion”.  An objective is to monitor deceptive indicia in communications content provided by a participant in a communications interaction.  (Abstract)  It would have been obvious to one having ordinary skill in the art to determine a stress feature in a conversation of Tong et al. with a voiceprint as taught by Tegreene for a purpose of monitoring deceptive indicia of a participant in a communications interaction.

Claims 31 to 32 and 38 to 39 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (U.S. Patent No. 8,126,136) in view of Blair et al. (RE 43,255) as applied to claims 28 and 35 above, and further in view of Korenblit et al. (U.S. Patent Publication 2007/0195944) and Tegreene (U.S. Patent Publication 2013/0139254).
Concerning claims 31 to 32 and 38 to 39, similar considerations apply as directed to claims 24 to 25.



Response to Arguments
Applicant’s arguments filed 12 September 2022 have been considered but are moot in view of new grounds of rejection, as necessitated by amendment.
Applicant amends independent claims 21, 28, and 35 to set forth new limitations, and presents arguments traversing the prior rejection for new matter under 35 U.S.C. §112, 1st ¶, and for obviousness under 35 U.S.C. §103(a) over Korenblit et al. (U.S. Patent Publication 2007/0195944) in view of Blair et al. (RE 43,255).  Generally, Applicant argues that support is provided for the limitations at ¶[0035] - ¶[0040] of the Specification.  Moreover, Applicant argues that new limitations directed to a first keyword, a first phrase, or a first stress features “at or greater than a first threshold amount” and a second keyword, a second phrase, or a second stress feature “at or greater than a second threshold amount” are not disclosed or taught by Korenblit et al. or Blair et al.
Applicant addresses the objections to the Specification.  However, there remains one objection to ¶[001] for the publication date of U.S. Patent No. 9,747,369.
Applicant’s arguments are not completely persuasive as directed to the new matter rejection under 35 U.S.C. §112(a) of independent claim 21, as amended.  Specifically, independent claim 21 now sets forth “storing the identified call in a first storage location associated with the first threshold amount and a second storage location associated with the second threshold amount”, which still appear to be problematic as including new matter.  Generally, Applicant’s Specification describes searchable indexes, but does not support the limitations directed to “a first storage location” and “a second storage location”.  These limitations of “a first storage location” and “a second storage location” of independent claim 21, then, still present issues of new matter under 35 U.S.C. §112, 1st ¶.
New grounds of rejection are set forth as directed to independent claim 21 being obvious under 35 U.S.C. §103(a) over Tong et al. (U.S. Patent No. 8,126,136) in view of Blair et al. (RE 43,255), and for independent claims 28 and 35 being obvious under 35 U.S.C. §103(a) over Tong et al. (U.S. Patent No. 8,126,136) in view of Blair et al. (RE 43,255), and further in view of Korenblit et al. (U.S. Patent Publication 2007/0195944).  Generally, almost all of the claims are obvious over these three references.  Here, Tong et al. is being added to the rejection of these independent claims to address the limitations of “a first threshold” and “a second threshold” or “a first searchable index” and “a second searchable index”.  Some remaining dependent claims are still rejected as being obvious under 35 U.S.C. 103(a) further in view of Tegreene (U.S. Patent Publication 2013/0139254).  All of these new grounds of rejection are necessitated by amendment.
Generally, Tong et al. discloses monitoring conversations between a caller and call center agent for predetermined patterns of words and phrases using speech recognition, and characteristics of stress in a conversation including changes in volume or tone, and combinations thereof, where a level of each characteristic is compared to one of a plurality of thresholds.  Tong et al. does not disclose storing features of a call in storage locations, but instead notifies a supervisor if levels of characteristics exceed these thresholds.  Still, it is an obvious expedient to store these characteristics instead of notifying a supervisor when levels are exceeded.  Specifically, Blair et al. similarly teaches monitoring communications traffic for identified parameters comprising frequencies of keywords and a relaxed/stressed profile of a caller, comparing these parameters to a threshold, and recording the occurrence of those parameters in storage.  Tong et al. and Blair et al., in combination, would render obvious storing a plurality of characteristics or parameters in storage when these exceed a threshold.  That is, Tong et al. provides a plurality of characteristics that may exceed a threshold, and Blair et al. teaches storing them.  Tong et al. and Blair et al., then, teach all of the limitations of independent claim 21.
Moreover, Korenblit et al. teaches the additional limitations directed to generating search results from a search of searchable indexes and analyzing the search results to determine patterns.  That is, Korenblit et al., at ¶[0116] - ¶[0124], teaches converting calls by speech analytics, and scoring calls based on selection criteria for a query of words included in recorded calls.  A pattern recognition module discerns a call’s pattern and automatically places the call into one or several categories, where a search function enables a user to modify a search by tacking on additional criteria, so that instead of searching for a single word of ‘bill’, the user can select to search for ‘bill, bills, account, charges, invoice, statement, billing, and billed’.  Implicitly, Korenblit et al. is providing each call with an ‘index’ of terms spoken in recordings of a call by speech analytics, so that a call can be searched for these terms spoken during the call.  This is similar to the way identified parameters are recorded and analyzed to identify patterns, trends, and anomalies in calls by Blair et al.  Tong et al. and Blair et al. and Korenblit et al., then, render obvious all of the limitations of independent claims 28 and 35.
Mainly, Tong et al. and Blair et al. and Korenblit et al. render obvious almost all of the claims, and do so in a way that represent only minor variants.
Applicant’s amendments necessitate these new grounds of rejection.  Accordingly, this rejection is properly FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Chan et al., Konig et al., and Nolting et al. disclose related prior art.
Applicant’s amendment necessitate the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional  questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        October 11, 2022